 In the Matter of WHITE HORSE PIKEBusCOMPANY, INC., AND ATLAN-TICCITY Bus COMPANYandTRANSPORTWORKERS'UNION OFAMERICA, C. I.0.,LOCAL 209Case No. R-0668.-Decided August1^?,1941Jurisdiction:bus transportation industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union' recognition until it is certified by the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all employees of both corporations(bus drivers, mechanics, washers and checkers) excluding supervisory em-ployees and office personnel.Carroll & Taylor. by Mr. Millard Taylor,of Camden, N. J., forthe Company.Mr. Victor Osuchowski,of Camden, N. J., andMr. George Craig,of Philadelphia, Pa.., for the T. W. U. A.Mr. A. Appleton,of Newark, N. J., andMr. Charles Clark,ofNew York City, for the Amalgamated.Mr. Robert Fousek,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn May 3 and 28 and June 11, 1941, respectively, Transport,Workers' Union of America, C. I. 0., Local 209, herein called theT.W. U. A., filed a petition, amended petition and second amendedpetition with the Regional Director for the Fourth Region (Phila-delphia, Pennsylvania) alleging that a question affecting commercehad arisen concerning the representation of employees of the WhiteHorse Pike Bus Company, Inc., and Atlantic City Bus Companyboth located in Audubon, New Jersey, herein collectively called theCompany, and requesting an investigation and certification of rep-resentatives pursuant to Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, herein called the Act.On June 13, 1941, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, ,section 3,34 N. L R. B., No 26178 W73ITIEHORSE PIKE BUS COMPANY, INC.179of National Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide for an appropriate hearingupon due notice.On June 18, 1941) the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, the T. W. U. A.,and Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, herein called the Amalgamated, alabor organization claiming to represent employees directly affectedby the investigation.Pursuant to notice, a hearing was held onJune 26, 1941, at Philadelphia, Pennsylvania, before Geoffrey Cunniff,the Trial Examiner duly designated by the Chief Trial Examiner.The Company, the T. W. U. A., and the Amalgamated were rep-resented and participated in the hearing.Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues was afforded all parties.Duringthe course of the hearing, the Trial Examiner made several rulingson motions and on objections to the admission of evidence. TheBoard has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYWhite Horse Pike Bus Company, Inc., and Atlantic City BusCompany are New Jersey corporations, incorporated in 1936, engagedin the carriage of passengers between Barrington, New Jersey; At-lanticCity,New Jersey; and Philadelphia, Pennsylvania, under acertificate of the Interstate Commerce Commission.There exists aconsiderable unity in ownership and 'operation between the two com-panies.They have the same individual acting as president, treasurer,and general manager, use an office in common, interchange employeesand tickets of equal value.By bookkeeping transactions the indi-vidual corporate entities are kept intact.The Company carried1,173,246 passengers in 1940, operating between 14 and 18 busses,with an operating revenue of $169,200.56..The Company admits that it is engaged in interstatecommercewithin the meaning of the Act. 180DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE ORGANIZATIONS INVOLVEDTransportWorkers' Union of America, Local 209, is a labor or-ganization affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company.Amalgamated Association of Street, Electric Railway and MotorCoach Employees of America, Local 880, is a labor organization affili-ated .with the American Federation of Labor, admitting to member-ship employees of the Company.III. THE QUESTION CONCERNINGREPRESENTATIONThe T. W. U. A. requested the Company that it be recognized asthe exclusive bargaining agent for the Company's employees but theCompany refused to recognize any union until such union was cer-tified as exclusive representative of its employees by the Board.Astatement of the Regional Director, introduced in evidence at thehearing, shows that the T. W. U. A. and the Amalgamated eachrepresents a substantial number of the Company's employees in theunit found below to be appropriate for the purposes of collectivebargaining.'°We find that a question has arisen concerning the representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I, above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.IT.W. U. A. submitted to the Regional Director 17 membership application cards inthe South Jersey Industrial Council, which organization appears to have transferred itsmembership in this Company to T. W U AAll cards bore apparently genuine signatures,ofwhich 16 were names of persons on the Company'spay roll of June 4, 1941. Thecards were dated between April 7 and May 2, 1941. The Amalgamated submitted to theRegional Director 23 application cards, all undated,21 of which are for employees whosenames appear on the Company's pay roll of June 4, 1941Of these, 15 have apparentlygenuine signatures while 6 have printed namesThe pay roll of June 4, 1941.containsthe names of 41 persons, WHITE HORSE PIKE BUS COMPANY, L C.V. THE APPROPRIATE UNIT181The T. W. U. A. and the Amalgamated agree, the Company did notoppose, and we find that all employees of the Company, including busdrivers,2 mechanics, washers and checkers, but excluding supervisoryemployees 3 and office personnel, constitute a unit appropriate for thepurposes of collective bargaining, and that said unit will insure toemployees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuate thepolicies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation, which hasarisen can best be resolved by an election by secret ballot.The T. W. U. A. requests that eligibility be determined by the payroll of May 3,1941.The Company and the Amalgamated request thatthe nearest pay-roll date preceding the date of the election should beused to determine eligibility.The T. W. U. A. stated as a reason forits request, that some of the workers left their employment, "due tothe pressure that was put on by the Company" and have been replaced.No charges have been filed by the T. W. U. A.Under the circumstanceswe see no reason for departing from our customary practice and ac-cordingly, shall direct that those eligible to vote in the election shallbe employees in the appropriate unit who were employed by the Com-pany during the pay-roll period immediately preceding the date of theDirection of Election herein, subject to such limitations and additionsas are set forth in our Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the-Board makes the following:CONCLUSIONS OF LAW ,1.A question affecting commerce has arisen concerning the repre-sentation of employees of White Horse Pike Bus Company, Inc., andAtlantic City Bus Company, Audubon, New Jersey, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.2.All employees of the Company including bus drivers, mechanics,washers and checkers but excluding supervisory employees and officepersonnel constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.2 This incudes Goodman who is also a part-time ticket agent.Conley is to be excluded as a "Leader of the Shop"representing the interests ofmanagement.451269-42-vol. 34-13 182DECISIONS OF NATIONALLABOR RELATIONS BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act49 Stat. 449, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECrED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withWhite Horse Pike Bus Company, Inc., and Atlantic City Bus Company,Audubon, New Jersey, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Fourth Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all employees of the WhiteHorse Pike Bus Company, Inc., and the Atlantic City Bus Company,Audubon, New Jersey, who were employed during the pay-roll periodimmediately preceding the date of this Direction of Election includingbus drivers, mechanics, washers and checkers and employees who didnot work during such pay-roll period because they were ill or on vaca-tion or in the active military service or training of the United States,or temporarily laid off, but excluding supervisory employees and officepersonnel and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by TransportWorkers' Union of America, Local 209, affiliated with the Congressof Industrial Organizations, or by Amalgamated Association of Street,Electric Railway and Motor Coach Employees of America, Local 880,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining, or by neither.